Citation Nr: 1817026	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  00-20 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for fatigue, to include as due to undiagnosed illness or as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Sean Ravin, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to June 1977, and from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2001 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Montgomery, Alabama.

The Board notes by way of background that a March 1996 rating decision denied the Veteran's claim regarding fatigue.  In August 1996, the RO notified the Veteran that it would again review his claims involving an undiagnosed illness based on Persian Gulf War service.  A September 1997 rating decision again denied the claim.  As indicated in the September 1997 rating decision, the review was prompted by the enactment of Public Law 103-446.  Subsequently, within one year of the September 1997 rating decision, more recent VA treatment records were associated with the claims file, including records showing diagnosed Persian Gulf Syndrome and Persian Gulf War Illness; e.g., June 1996, October 1996, and June 1998.  See 38 C.F.R. § 20.1304(c).  A February 2001 rating decision again denied the claims on the merits, which the Veteran appealed herein.

In February 2002, the Veteran testified before a Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding has been associated with the claims file.  Subsequently, the Veteran was notified that the Veterans Law Judge who conducted the Board hearing was no longer employed by the Board, and the Veteran was offered an opportunity for a new Board hearing.  In May 2015, the Veteran, by way of his representative, replied in writing that he did not wish to have a new Board hearing.  Therefore, this matter is ready for further appellate review by the Board.

In June 2003, the Board remanded the Veteran's claim for further development.  Later, a January 2008 Board decision denied the claim.  A December 2009 Memorandum Decision of the Court of Appeals for Veterans Claims (Court) vacated and remanded the portion of the Board decision that denied the Veteran's instant claim, and remanded it to the Board.  The Board again remanded the claim for further development in October 2010 and November 2015.  The matter has now returned to the Board for further appellate review.

The Board notes that the undersigned Veterans Law Judge granted a 60-day extension to obtain and submit additional evidence and/or argument on December 12, 2017.  As the 60-day period has passed the case may now be adjudicated.


FINDING OF FACT

The Veteran's claimed fatigue is a symptom of his service-connected PTSD and obstructive sleep apnea, and does not represent an independent disability.


CONCLUSION OF LAW

The criteria for service connection for fatigue, to include as due to undiagnosed illness or as secondary to posttraumatic stress disorder (PTSD) have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.301, 3.304, 3.307, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist.

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, including substantially complying with all remand orders of the Board and the Court.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

There is no indication that any failure on the part of VA to provide additional notice or assistance would reasonably affect the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran served on active duty from January 1976 to June 1977 in the Navy, and from November 1990 to July 1991 in the Army.  He claims that he has experienced fatigue since his service in Saudi Arabia from February 1991 to June 1991, which he asserts is due to an undiagnosed illness.  The medical evidence of record also raised an alternate theory of entitlement as being secondary to his service-connected PTSD and it is now included in his claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical or, in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253(1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In addition to the requirements of service connection as detailed above, regulations also provide that service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Further, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  

Additionally, Persian Gulf veterans may generally be entitled to VA compensation for a "qualifying chronic disability" that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  A qualifying chronic disability means a chronic disability resulting from either an "undiagnosed illness," or a "medically unexplained chronic multisymptom illness" that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2).  

A "medically unexplained chronic multisymptom illness" is further defined by regulation as "a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317.

Signs or symptoms that may be a manifestation of an "undiagnosed illness" or "medically unexplained chronic multisymptom illness" include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle and joint pain, neurological signs and symptoms, respiratory signs and symptoms, sleep disturbances, and gastrointestinal signs and symptoms.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.

To warrant compensation due to an undiagnosed illness pursuant to section 1117(a)(2), the United States Court of Appeals for the Federal Circuit recently clarified in Joyner that what is required is "only that the veteran has been evaluated and no diagnosis could be made concerning the cause of the qualifying chronic disability," and not that the veteran be "diagnosed with an 'undiagnosed illness' after all possible medical conditions have been ruled out."  See Joyner v. McDonald, 766 F.3d 1393 (Fed.Cir.2014).

In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

By way of background, the Veteran's service treatment records are silent as to any complaints of fatigue.  Post-service, May 1996 hospitalization records reflect the Veteran reported experiencing, among other things, trouble sleeping, a lack of energy, and headaches, and he was diagnosed with a conversion disorder.  Private treatment records dated in 1999 from East Alabama reflect the Veteran reported he served in Desert Storm, and he reported trouble sleeping, hopelessness, and fatigue.  Diagnoses including depression, possible sleep apnea, and fatigue were recorded, and he was prescribed antidepressant medications.  Subsequent June 2001 records from the Sleep Disorder Center reflect the Veteran was noted as obese and he reported sleep difficulties since Desert Storm, which were initially noted as being possibly related to his PTSD.  A sleep study revealed obstructive sleep apnea.  

A March 2005 VA examination report indicated a diagnosis of chronic fatigue syndrome, undiagnosed illness, noting seven "items" present as well as a positive CMV test.  No rationale, however, was provided, including any explanation of the seven "items."  In a March 2006 VA medical opinion, the VA examiner opined it was at least as likely as not that the Veteran's complaints of fatigue were related to his sleep apnea, lack of fitness, and sedentary lifestyle, and that the Veteran had no undiagnosed illness.  

The Board notes that the Veteran is presently service-connected for, among other things, headaches, sleep apnea, and PTSD with sleep disturbance, memory loss, and anxiety.

A December 2009 Court Memorandum Decision vacated the Board's January 2008 denial the Veteran's fatigue claim and remanded it for consideration of the Veteran's then-new theory of entitlement as secondary to his service-connected PTSD, citing an October 2000 private psychiatric evaluation that noted "PTSD symptoms do exacerbate his other difficulties."  

In October 2010, the Board remanded the claim so that the Veteran could be afforded a new VA examination to address service connection secondary to his service-connected PTSD (and for the issuance of a VCAA-compliant notice concerning secondary service connection, which was issued in April 2011).  Subsequently, the Veteran was afforded VA examinations in October 2011, March 2012, and February 2015; and VA obtained medical opinions regarding the instant claim in May 2016 and February 2017.  

The October 2011 VA examiner opined that the Veteran's fatigue was due to sleep deprivation as a result of his sleep apnea.  The March 2012 VA examiner further indicated that the Veteran's sleep apnea was aggravated by his PTSD.  As noted above, however, the Veteran is already service-connected for sleep apnea, and the Board notes that Diagnostic Code 6847 already contemplates symptoms such as hypersomnolence.  The October 2011 and March 2012 VA examiners did not, however, address whether the Veteran had a separate, distinct condition involving fatigue, including as an undiagnosed illness or as secondary his service-connected PTSD or sleep apnea.

The February 2015 VA examiner opined the Veteran had no undiagnosed illness, but did not provide a detailed rationale supporting his conclusion.  The examiner also opined the Veteran does not have chronic fatigue syndrome, reasoning that the Veteran has multiple medical conditions that "could" account for his symptoms of fatigue, including but not limited to his service-connected PTSD, lumbar spine disability, and headaches.  The examiner further reasoned that the diagnosis in the March 2005 VA examination was never confirmed by subspecialty.  However, the language of this opinion is speculative and did not conclusively indicate that the Veteran's fatigue was not caused or aggravated by a service-connected disability.
VA obtained an additional May 2016 VA medical opinion, and February 2017 supplement, in which the examiner indicated that it was less likely than not that the claimed disability was related to military service.  The examiner opined that the Veteran's fatigue was a result of two known diagnosed conditions and not an undiagnosed illness, including a medically unexplained chronic multisymptom illness.  The examiner indicated that in the prior February 2015 DBQ, "chronic sleep impairment" was noted under known associated symptoms of PTSD and that chronic sleep impairment causes daytime fatigue.  The examiner further noted that sleep apnea by definition causes sleep disturbances and "daytime somnolence," i.e., the symptom of fatigue.  The examiner stated that the Veteran's fatigue is therefore clearly a symptom of his diagnosed conditions and not an undiagnosed illness or medically unexplained chronic multisymptom illness.  The examiner concluded that the fatigue was explained by and clearly attributable to the service-connected PTSD and obstructive sleep apnea.

The Board notes that the Veteran has claimed that he has experienced chronic fatigue since his service in Saudi Arabia in 1991, and supported his claim with "buddy statements;" however, the record does not indicate that any of the individuals offering these statements is qualified to provide a medical diagnosis.  The Board has considered the pertinent lay statements concerning the Veteran's fatigue and acknowledges that the individuals offering those statements are competent to report the symptoms readily observable to them.  38 C.F.R. § 3.159  . See Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  Nevertheless, determining the etiology of chronic fatigue is not a simple medical question that a lay person is equipped to resolve.  Accordingly, the lay statements as to the etiology of his claimed disorder are not competent or probative evidence of a causal nexus.  See Davidson, 581 F.3d at 1313, 1316; Jandreau, 492 F.3d at 1377.

Ultimately, although the March 2005 examiner indicated a diagnosis of chronic fatigue syndrome, multiple subsequent examinations and medical opinions all concur that the Veteran's fatigue is a symptom of other service-connected disabilities and not a separate and distinct illness or disease.  Accordingly, the Board finds that the preponderance of the evidence is against a finding for entitlement to service connection for fatigue, to include as due to an undiagnosed illness or as secondary to PTSD.  Therefore the Veteran's claim is denied.


ORDER

Entitlement to service connection for fatigue, to include as due to undiagnosed illness or as secondary to PTSD, is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


